Citation Nr: 1022490	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  09-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 20, 1997, 
for the grant of service connection for degenerative joint 
disease, thoracolumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to August 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for degenerative joint 
disease, thoracolumbar spine, assigning a 40 percent 
disability rating, effective June 20, 1997.  A notice of 
disagreement was filed in November 2008 with regard to the 
effective date assigned.  A statement of the case was issued 
in June 2009, and a substantive appeal was received in June 
2009.  The Veteran testified at a Board hearing in May 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On June 20, 1997, VA received a formal claim from the 
Veteran requesting entitlement to service connection for back 
disability.  

2.  In a September 2007 rating decision, the RO granted 
entitlement to service connection for degenerative joint 
disease, thoracolumbar spine, effective June 20, 1997.

3.  There is no communication submitted prior to June 20, 
1997, that could be construed as a claim of service 
connection for back disability. 




CONCLUSION OF LAW

The criteria for an effective date prior to June 20, 1997, 
for the grant of service connection for degenerative joint 
disease, thoracolumbar spine, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Initially, the Board notes that since the issue of 
entitlement to an earlier effective date for the grant of 
service connection for degenerative joint disease, 
thoracolumbar spine, is a downstream issue from that of 
service connection (for which VCAA letters were duly sent in 
March 2004 and March 2007), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the Court has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

Collectively, the March 2004 and March 2007 letters with 
regard to his claim of service connection for back 
disability, effectively notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  In any event, Dingess notice was issued to 
the Veteran in the March 2007 letter, which informed him of 
the evidence necessary to substantiate his claim for an 
earlier effective date.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's the relevant documents pertaining to his effective 
date claim.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to an earlier effective date.

Criteria & Analysis

The RO has assigned an effective date of June 20, 1997, for 
the award of service connection for degenerative joint 
disease, thoracolumbar spine.  The effective date assigned 
corresponds to the actual date of receipt by the RO of the 
Veteran's formal application for service connection for back 
disability.  The Veteran asserts, however, that he is 
entitled to an earlier effective date as he filed a claim 
prior to June 20, 1997.

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

On June 20, 1997, the Veteran filed a formal claim of service 
connection for back disability.  The claim was denied in an 
April 1999 rating decision and the Veteran perfected an 
appeal to the Board.  In May 2005, the Board denied 
entitlement to service connection for back disability.  The 
Veteran filed a timely appeal to the Court, and pursuant to a 
Joint Motion for Remand (JMR), the matter was remanded in an 
August 2006 Court Order for compliance with the JMR 
instructions.  In March 2007, the Board remanded the issue 
for further development.  In a September 2007 rating 
decision, the RO granted entitlement to service connection 
for degenerative joint disease, thoracolumbar spine, 
assigning a 40 percent disability rating, effective June 20, 
1997.

In support of his claim for an earlier effective date, the 
Veteran asserts that upon separating from service on August 
20, 1952, several days later he visited the Nashville RO.  He 
asserts that he filed his claim, and relevant documents, with 
a Mr. [redacted], who was employed with the Nashville RO.  At the 
Board hearing, the Veteran testified that Mr. [redacted] asked 
him to attend Court, and the Veteran refused.  The Veteran 
testified that Mr. [redacted] put the Veteran's papers in a desk 
and refused to help him because of the Veteran's refusal to 
attend Court.  The Veteran also described racially-charged 
comments that were made by Mr. [redacted] and indicated that he 
continued to block the Veteran from filing claims in the 
1960's and 1970's.

Based on the statements and testimony of record, it is clear 
that the Veteran asserts that he is entitled to an earlier 
effective date for the grant of service connection for back 
disability because he filed, or attempted to file, a claim 
for compensation in August 1952 which was not adjudicated by 
VA.  The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also 
specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in VA operations.  Id.  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  Under 
Mindenhall there is a presumption of regularity of the 
administrative process when there is a lack of clear evidence 
to the contrary.  Thus, the Board presumes that if the 
Veteran filed a claim for compensation with VA in August 
1952, then such claim, or supporting documents, would have 
been associated with the claims folder and such claim would 
have been appropriately addressed by VA personnel.  The 
Veteran's claims folder, however, does not contain any 
documents which could be construed as a claim for 
compensation or benefits prior to June 20, 1997.  Other than 
the Veteran's statements and testimony there is no evidence 
that a formal or informal claim for compensation was received 
prior to June 20, 1997.  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not for 
application in this case because the preponderance of the 
evidence is against the assignment of an earlier effective 
date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than June 20, 1997, 
for the grant of service connection for degenerative joint 
disease, thoracolumbar spine, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


